Election/Restrictions
Applicant’s election without traverse of a composite driveshaft (Group I) in the reply filed on September 13, 2021 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2021.

Information Disclosure Statement
The information disclosure statement filed April 3, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a complete legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because reference numeral 132 fails to appear in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at paragraph 0024 the sleeve 56 is repeatedly identified by a reference number other than 56.

Claim Objections
Claim 17 is objected to because it concludes with an additional period.

Claim Rejections - 35 USC § 112
Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "the annular cavity" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1-11 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Federmann, US 4,421,497.  Federmann discloses a vehicle (abstract, line 1) comprising: a drive train including a composite vehicle driveshaft (1), wherein the composite driveshaft includes: 
a composite tube (2) having opposed tube ends (col. 3, line 39); 
a welded joint system having: 
a sleeve (5) that is arranged at a respective one of the tube ends; and 
a joint assembly (8) circumferentially welded (17) to the sleeve and configured to attach the composite driveshaft to an upstream or a downstream drivetrain component (16),
wherein the sleeve is bonded (abstract, line 4 and col. 6, line 60) to the respective one of the tube input and output ends,
wherein respective portions (3, 4 & 10) of the sleeve and the joint assembly concentrically engage each other,

wherein the joint assembly includes a base with a joint assembly base collar (see Fig. 1) that is concentrically connected to the sleeve outer end.

Claims 1-11 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher, US 4,211,589.  Fisher discloses a vehicle (col. 1, line 10) comprising: a drive train including a composite vehicle driveshaft (Fig. 1), wherein the composite driveshaft includes: 
a composite tube (311) having opposed tube ends; 
a welded joint system having: 
a sleeve (312a) that is arranged at a respective one of the tube ends; and 
a joint assembly (312j) welded (335) to the sleeve and configured to attach the composite driveshaft to an upstream or a downstream drivetrain component (313),
wherein the sleeve is bonded (col. 2, line 49) to the respective one of the tube input and output ends,
wherein respective portions (see “contiguous surfaces” at col. 2, lines 49 & 50) of the sleeve and the joint assembly concentrically engage each other,
wherein Fig. 1 shows the sleeve defines a sleeve inner end that faces toward a middle segment of the composite tube and an outer end that faces away from the middle segment of the composite tube, and 
.

Claim Rejections - 35 USC § 103
Claims 1, 2, 11, 12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masato, JP 5-601123 in view of Federmann.  Masato discloses a vehicle (paragraph 0001) comprising: a drive train including a composite vehicle driveshaft, wherein the composite driveshaft includes: 
a composite tube (10) having opposed tube ends; 
a welded joint system having: 
a sleeve (14) that is arranged at a respective one of the tube ends; and 
a joint assembly (15) connected to the sleeve and configured to attach the composite driveshaft to an upstream or a downstream drivetrain component,
wherein the sleeve is bonded (paragraph 0013) to the respective one of the tube input and output ends,
wherein the tube defines a tube inner circumferential surface, and the sleeve is bonded concentrically within the respective one of the tube input and output ends and wherein the sleeve comprises: a sleeve circumferential sidewall (14) that defines a sleeve inner circumferential surface that faces toward a longitudinal axis of the composite tube and a sleeve outer circumferential surface with at least part of the sleeve outer circumferential surface (see Fig. 2) facing toward the tube inner circumferential surface; and an adhesive injection passage 
Masato does not expressly disclose the joint assembly (15) as welded to the sleeve (14).  At col. 3, lines 48-57, Federmann teaches welding a joint assembly (8) to a sleeve (12) in order to connect the joint assembly to the sleeve.  It would have been obvious to one of ordinary skill in the art to modify the vehicle of Masato by welding the joint assembly (15) to the sleeve (14) in order to connect the joint assembly to the sleeve as taught by Federmann.

Allowable Subject Matter
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679